UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )               Criminal No. 17-0024 (PLF)
                                    )               Civil Action No. 18-0119 (PLF)
ANDRE HICKS,                        )
                                    )
            Defendant.              )
____________________________________)


                                            ORDER

              For the reasons set forth in the Opinion issued this same day, it is hereby

              ORDERED that the defendant's motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255 [Dkt. Nos. 32 and 33], as amended by his supplemental

motion [Dkt. No. 48] is DENIED.

              SO ORDERED.


                                                             /s/
                                                            PAUL L. FRIEDMAN
                                                            United States District Judge

DATE: August 5, 2020